DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 11-20 have been examined.
P = paragraph, e.g. p5 = paragraph 5.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
At least two of the prior arts utilized, Salmon et al. USPAP 2012/0015566 and Lieberman et al. USPAP 2015/0100658 explicitly disclose “display of a sonar image on the display of the remote computing device” (remote control display).  Salmon disclosed this via at least p’s 36, 33, 20; claim 36; figures 5 and 1) and Lieberman discloses this via at least p’s 93, 88 and 21.
Paragraph 93 of Lieberman discloses:
[0093] The MSID represents an inexpensive approach to the control and 
integration of a network of peripheral vehicular-related devices.  Various 
embodiments may enable an external smart device (e.g., iPhone, iPad, PC, etc.) 
to act as a master control and display for the entire device network.  In this 
way, the relatively inexpensive smart device can be used as a powerful master 
controller.  It will have contained within it the memory, processing power, 

considerable flexibility in what and how various device data and information is 
displayed and/or used.  It will also allow for inexpensive remote display 
devices to be used for independent data requests and display.  For maritime 
applications, these data could take the form of fishing maps, water depth 
contour maps, weather conditions, water temperature, and more.  This will 
require little investment on the part of the user, and will obviate the more 
expensive all-in-one, stand alone Display/Sonar/GPS/Chart Plotter devices 
currently in use. 
Salmon is discussed in the body of the rejection at length.
Although, a new prior art is being utilized to explicitly disclose displaying the sonar image/underwater environment relative to the watercraft on remote computing device (remote control), the following remarks are in order:
	Applicant’s main amendment and argument is that the remote control of the prior art does not disclose display of a sonar image on the display of the remote computing device (remote control).  Displaying of images are considered non-functional descriptive.
	The claims' limitations are replete with non-functional descriptive materials that do not have patentable weight. 
Although, the prior art disclose these non-functional descriptive materials, applicant is reminded that nonfunctional descriptive material cannot render non-obvious 
1. A method comprising:
storing in a computerized database advertisements for a real estate investment trust;
retrieving said advertisements from said database; and
displaying said advertisements on a display. 
2. A method comprising:
storing in a computerized database advertisements for motorcycles;
retrieving said advertisement from said database; and
displaying said advertisements on a display.
The novelty of the invention is unclear.  The invention generally seems to be a boat with wireless communication and transferring images from the boat to the remote computing device/remote control.  I.e. a high tech boat which processes/transfers data.
A trolling motor, sonar, processor, releasable motor/trolling motor, main shaft, wireless communication is very well known in the art and obvious to a person of ordinary skill in the art.
Applicant is urged to study all the cited prior arts in the body of the action and consider/clarify the novelty of the invention.

The express, implicit, and inherent disclosures of a prior art reference may berelied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherentteaching of a prior art reference, a question of fact, arises both in the context ofanticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784(Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosurein one of the references). See also In re Grasselli, 713 F.2d 731,739, 218 USPQ 769,775 (Fed. Cir. 1983).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-20 are rejected under 35 U.S.C. 102a1 as being disclosed by Salmon et al. USPAP 2012/0015566.
As per claims 1, 8 and 14, Salmon discloses a trolling motor assembly/ a method of wirelessly transmitting marine data, for use with a watercraft and for wirelessly communicating marine data with a remote electronic device, wherein the remote electronic device includes a marine display software application stored thereon and a display for displaying the marine data, the trolling motor assembly comprising: 

a propulsion motor for providing propulsion power to the watercraft; and a sonar transducer assembly for generating sonar return data corresponding to an underwater environment relative to the watercraft, wherein the sonar transducer assembly is configured to transmit sonar signals into the underwater environment, receive sonar returns from the underwater environment, and convert the sonar returns into the sonar return data (p’s 44, 19-24, 25-29, 40, 30-34, 35-38; fig’s 5, 3, 1), and
	Salmon discloses via figure 1:

    PNG
    media_image1.png
    504
    676
    media_image1.png
    Greyscale



Paragraph 36 of Salmon discloses:
 [0036] In a particular embodiment of the invention, buttons on the wireless 
remote control device 108 are configured to change or modify the screen on the 
GPS-equipped mapping device 102 display.  The buttons could be actual buttons 
on the keypad 404, or soft keys displayed on the remote control device display 
402.  For example, this would allow the user to continue fishing at the back of 
the boat while looking at the GPS-equipped mapping device 102 located at a 
front console which, in some cases, could be a significant distance away from 
the user.  Particular examples of that which the user would be able to change 
or modify on the GPS-equipped mapping device 102 display include, but are not 
limited to maps with GPS coordinates, sonar zoomed out, sonar zoomed in, split 
screen with sonar and GPS, etc. As stated above, smaller versions of these 
displays could be viewed on the display 402 of the wireless remote control 
device 108.  With this capability built into the wireless remote control device 

of the boat, for example, and still command the GPS-equipped mapping device 102 screens to change as desired. 

 and a wireless module for wirelessly transmitting the marine data to the remote electronic device, wherein the marine data includes the sonar image data such that the sonar image data is displayable as the sonar image on the display of the remote electronic device using the marine display software application, (p’s 40, 7-11, 35-38, 30-34, 19-24, 25-29; ab; fig’s 4, 2).
Figure 5 of Salmon discloses:

    PNG
    media_image2.png
    682
    623
    media_image2.png
    Greyscale

Paragraph 44 of Salmon discloses:
[0044] In at least one embodiment, the GPS-equipped mapping device 102 can 
be used as an additional user interface (the wireless remote control device 108 
being the primary interface).  In at least one embodiment, the user interface 
of the GPS-equipped mapping device 102 is configured to allow the user to 
enable certain trolling motor control system 100 functions through the 
GPS-equipped mapping device 102.  For example, if the user wanted the trolling 
motor control system 100 to engage the Spot-Lock function for an existing 
waypoint shown on the display of the GPS-equipped mapping device 102, the user 
would be able to engage the Spot-Lock function using a pull-down menu on the 
GPS-equipped mapping device display.  The user could operate the trolling motor 
control system 100 in this manner in addition to being able to use the wireless 
remote control device 108 to execute the desired function.  In yet another 
embodiment, additional configuration screens could be added, allowing the user 
to use the GPS-equipped mapping device 102 to modify, for example, 
seldom-accessed configuration parameters of the trolling motor control system 
100. 
As per claims 2, 11 and 15, Salmon discloses wherein the wireless module comprises a Wi-Fi module (p’s 44, 40, 30-34; fig’s 5, 3, 1; p’s 20-24, 7-11; ab; p’s 35-38, 25-29; fig’s 4 and 2) as per the discussion above incorporated here in and further:
Paragraph 20 of Salmon discloses:
[0020] FIG. 1 is a block diagram showing the connection between a 
GPS-equipped mapping device 102, such as a fish finder or chart plotter, and a 
trolling motor control system 100, according to an embodiment of the invention.  
The trolling motor control system 100 includes a main controller 104 and a 
wireless remote control device 108.  The connection between the GPS-equipped 
mapping device 102 and the main controller 104 could be wired or wireless.  The 
wireless interface 106 that allows for the 
bidirectional, wireless transfer of data between the main controller 104 and 
either the GPS-equipped mapping device 102 or the wireless remote control 
device 108.  To allow for wireless communication between the main controller 
104 (via wireless interface 106) and the GPS-equipped mapping device 102, the 
latter may include a wireless interface module 107 (shown in phantom) connected to a port, such as an Ethernet port or possibly a proprietary connection port, on the GPS-equipped mapping device 102. 
As per claims 3 and 16, Salmon discloses wherein the trolling motor housing further comprises one or more sensors for generating sensor related marine data, and wherein the sensor related marine data is received by the Wi-Fi module and wirelessly transmitted thereby to the remote electronic device  (p’s 44, 40, 30-34; fig’s 5, 3, 1; p’s 20-24, 7-11; ab; p’s 35-38, 25-29; fig’s 4 and 2) as per the discussion above incorporated herein and further:
Paragraph 29 of Salmon discloses:
[0029] FIG. 2 is a block diagram showing the connection between the 
GPS-equipped mapping device 102, such as a fish finder or chart plotter, and a 
trolling motor 212 having the functions of the main controller 104 (shown in 
FIG. 1) integrated into the trolling motor 212.  In a particular embodiment, 
the trolling motor 212 is an electric motor configured for mounting to the bow 
or the transom of a boat.  The trolling motor 212 also includes one or more 
mechanisms for the manual control of the speed and direction of the trolling 
motor.  The connection between the GPS-equipped mapping device 102 and the 
trolling motor 212 can be wired or wireless.  As in the above embodiment, the 
GPS-equipped mapping device 102 includes wireless interface module (shown in 
phantom) when the interface between the GPS-equipped mapping device 102 and trolling motor 212 is wireless.  As shown in FIG. 2, the trolling motor 
includes a wireless interface 206, an electronic compass 214, a GPS receiver 
210, and a main control module 216.  The wireless remote control device 108 
communicates directly with the trolling motor 212, via the wireless interface 
206.  However, in all other respects, GPS receiver 210, electronic compass 214, 
and main control module 216 give the trolling motor 212 includes all of the 
functionality of the trolling motor 112, shown in FIG. 1, with its accompanying 
main controller 104. 

As per claims 4 and 17, Salmon discloses wherein the one or more sensors included in the trolling motor housing comprises at least a temperature sensor (p’s 44, 40, 30-34; fig’s 5, 3, 1; p’s 19-24, 7-11; ab; p’s 35-38, 25-29; fig’s 4 and 2) as per the discussion above incorporated herein and further:
Paragraph 19 of Salmon discloses:
[0019] As stated above, many fish finders and chart plotters today have GPS 
capability, and many fish finders having mapping capability.  A number of these 
GPS-equipped mapping devices also have some type of data bus connection to 
allow for the connection of peripheral devices, such as GPS receivers, 
environmental sensors, and other accessories.  This data bus could use any one 
of several architectures including, but not limited to, NMEA 0183, NMEA 2000, 

be hard-wired to the fish finder or connected via a wireless connection.
As per claims 5, 13 and 19, Salmon discloses wherein the main housing includes one or more sensors for generating marine data  (p’s 44, 40, 30-34; fig’s 5, 3, 1; p’s 20-24, 7-11; ab; p’s 35-38, 25-29; fig’s 4 and 2) as per the discussion above incorporated herein and further,
Salmon discloses via figure 3:

    PNG
    media_image3.png
    519
    347
    media_image3.png
    Greyscale

As per claims 6 and 20, Salmon discloses wherein the one or more sensors included in the main housing comprises at least a wind sensor  (p’s 44, 40, 30-34; fig’s 
Figure 1 of Salmon discloses:

    PNG
    media_image1.png
    504
    676
    media_image1.png
    Greyscale


As per claims 7, 12 and 18, Salmon discloses wherein the wireless module comprises a short-range wireless communication module such that the wireless module is paired with a corresponding wireless module of the remote electronic device (p’s 44, 40, 30-34; fig’s 5, 3, 1; p’s 20-24, 7-11; ab; p’s 35-38, 25-29; fig’s 4 and 2) as per the discussion above incorporated herein and further,
Salmon discloses via figure 2:

    PNG
    media_image4.png
    505
    541
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon et al. USPAP 2012/0015566, and further in view of Spaulding, USP 7,399,211.
As per claims 1, 8 and 14, Salmon discloses a trolling motor assembly/ a method of wirelessly transmitting marine data, for use with a watercraft and for wirelessly communicating marine data with a remote electronic device, wherein the remote electronic device includes a marine display software application stored thereon and a display for displaying the marine data, the trolling motor assembly comprising: 
a main shaft having a first end and an opposed second end, a releasable mount for releasably mounting the trolling motor assembly to the watercraft, a trolling motor housing coupled to the second end of the main shaft and having mounted therein:
a propulsion motor for providing propulsion power to the watercraft; and a sonar transducer assembly for generating sonar return data corresponding to an underwater environment relative to the watercraft, wherein the sonar transducer assembly is configured to transmit sonar signals into the underwater environment, receive sonar returns from the underwater environment, and convert the sonar returns into the sonar return data (p’s 44, 19-24, 25-29, 40, 30-34, 35-38; fig’s 5, 3, 1), and
	Salmon discloses via figure 1:

    PNG
    media_image1.png
    504
    676
    media_image1.png
    Greyscale


a main housing coupled to the first end of the main shaft and having mounted therein: a processor for processing the sonar return data received from the sonar transducer assembly, wherein the processor is configured to receive the sonar return data from the sonar transducer assembly and generate sonar image data based on the sonar return data, wherein the sonar image data is generated by the processor of the main housing into a form that enables display of a sonar image on the display of the remote computing device, wherein the sonar image illustrates a representation of the underwater environment relative to the watercraft (p’s 36, 33, 20, claim 36; fig’s 5 and 1),
Paragraph 36 of Salmon discloses:
 [0036] In a particular embodiment of the invention, buttons on the wireless 
remote control device 108 are configured to change or modify the screen on the 
GPS-equipped mapping device 102 display.  The buttons could be actual buttons 
on the keypad 404, or soft keys displayed on the remote control device display 
402.  For example, this would allow the user to continue fishing at the back of 
the boat while looking at the GPS-equipped mapping device 102 located at a 
front console which, in some cases, could be a significant distance away from 
the user.  Particular examples of that which the user would be able to change 
or modify on the GPS-equipped mapping device 102 display include, but are not 
limited to maps with GPS coordinates, sonar zoomed out, sonar zoomed in, split 
screen with sonar and GPS, etc. As stated above, smaller versions of these 
displays could be viewed on the display 402 of the wireless remote control 
device 108.  With this capability built into the wireless remote control device 
108, the user could stay in his or her preferred fishing location at the back 
of the boat, for example, and still command the GPS-equipped mapping device 102 screens to change as desired. 

 and a wireless module for wirelessly transmitting the marine data to the remote electronic device, wherein the marine data includes the sonar image data such that the sonar image data is displayable as the sonar image on the display of the remote electronic device using the marine display software application, (p’s 40, 7-11, 35-38, 30-34, 19-24, 25-29; ab; fig’s 4, 2).
Figure 5 of Salmon discloses:

    PNG
    media_image2.png
    682
    623
    media_image2.png
    Greyscale

Paragraph 44 of Salmon discloses:
[0044] In at least one embodiment, the GPS-equipped mapping device 102 can 
be used as an additional user interface (the wireless remote control device 108 
being the primary interface).  In at least one embodiment, the user interface 
of the GPS-equipped mapping device 102 is configured to allow the user to 
enable certain trolling motor control system 100 functions through the 
GPS-equipped mapping device 102.  For example, if the user wanted the trolling 
motor control system 100 to engage the Spot-Lock function for an existing 
waypoint shown on the display of the GPS-equipped mapping device 102, the user would be able to engage the Spot-Lock function using a pull-down menu on the GPS-equipped mapping device display.  The user could operate the trolling motor control system 100 in this manner in addition to being able to use the wireless remote control device 108 to execute the desired function.  In yet another embodiment, additional configuration screens could be added, allowing the user to use the GPS-equipped mapping device 102 to modify, for example, 
seldom-accessed configuration parameters of the trolling motor control system 
100.
Salmon discloses all the limitations of the invention, however, arguendo, if Salmon is or might be interpreted such that it might not explicitly and/or inherently disclose a releasable mount for releasably mounting the trolling motor assembly to the watercraft, then Spaulding discloses a releasable mount for releasably mounting the trolling motor assembly to the watercraft (col.1, 50-62; col.2, 1-29; ab; claim 1; fig’s 1-5).  If this interpretation is taken, then it would have been obvious to modify Salmon to include a releasable mount for releasably mounting the trolling motor assembly to the watercraft such as that taught by Spaulding in order to have an apparatus for releasably mounting a trolling motor on a watercraft comprising a mounting bracket and a locking 
assembly releasably attachable to the mounting bracket (Spaulding, col.2, 12-15).

Claims 2, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon et al. USPAP 2012/0015566, and further in view of Lieberman et al. USPAP 2015/0100658.

As per claims 2, 11 and 15, Salmon discloses wherein the wireless module comprises a Wi-Fi module (p’s 44, 40, 30-34; fig’s 5, 3, 1; p’s 20-24, 7-11; ab; p’s 35-38, 25-29; fig’s 4 and 2) as per the discussion above incorporated here in and further:
Paragraph 20 of Salmon discloses:
[0020] FIG. 1 is a block diagram showing the connection between a 
GPS-equipped mapping device 102, such as a fish finder or chart plotter, and a 
trolling motor control system 100, according to an embodiment of the invention.  
The trolling motor control system 100 includes a main controller 104 and a 
wireless remote control device 108.  The connection between the GPS-equipped 
mapping device 102 and the main controller 104 could be wired or wireless.  The 
main controller 104 includes a wireless interface 106 that allows for the 
bidirectional, wireless transfer of data between the main controller 104 and 
either the GPS-equipped mapping device 102 or the wireless remote control 
device 108.  To allow for wireless communication between the main controller 
104 (via wireless interface 106) and the GPS-equipped mapping device 102, the 
latter may include a wireless interface module 107 (shown in phantom) connected to a port, such as an Ethernet port or possibly a proprietary connection port, on the GPS-equipped mapping device 102. 

Salmon discloses all the limitations of the invention, however, arguendo, if Salmon is or might be interpreted such that it might not explicitly disclose Wi-Fi, then Lieberman discloses Wi-Fi (p’s 18-26, 29-30, 93, 88 83, 111-112, 108; fig’s 1, 3 and 7).  If this interpretation is taken, then it would have been obvious to modify Salmon to include Wi-Fi such as that taught by Lieberman in order to include wireless links, like Bluetooth and Wi-Fi (Lieberman, p83).

As per claims 3 and 16, Salmon discloses wherein the trolling motor housing further comprises one or more sensors for generating sensor related marine data, and wherein the sensor related marine data is received by the Wi-Fi module and wirelessly transmitted thereby to the remote electronic device  (p’s 44, 40, 30-34; fig’s 5, 3, 1; p’s 20-24, 7-11; ab; p’s 35-38, 25-29; fig’s 4 and 2) as per the discussion above incorporated herein and further:
Paragraph 29 of Salmon discloses:
[0029] FIG. 2 is a block diagram showing the connection between the 
GPS-equipped mapping device 102, such as a fish finder or chart plotter, and a 
trolling motor 212 having the functions of the main controller 104 (shown in 
FIG. 1) integrated into the trolling motor 212.  In a particular embodiment, 
the trolling motor 212 is an electric motor configured for mounting to the bow 
or the transom of a boat.  The trolling motor 212 also includes one or more 
mechanisms for the manual control of the speed and direction of the trolling 
GPS-equipped mapping device 102 and the 
trolling motor 212 can be wired or wireless.  As in the above embodiment, the 
GPS-equipped mapping device 102 includes wireless interface module (shown in 
phantom) when the interface between the GPS-equipped mapping device 102 and trolling motor 212 is wireless.  As shown in FIG. 2, the trolling motor 
includes a wireless interface 206, an electronic compass 214, a GPS receiver 
210, and a main control module 216.  The wireless remote control device 108 
communicates directly with the trolling motor 212, via the wireless interface 
206.  However, in all other respects, GPS receiver 210, electronic compass 214, 
and main control module 216 give the trolling motor 212 includes all of the 
functionality of the trolling motor 112, shown in FIG. 1, with its accompanying 
main controller 104. 

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon et al. USPAP 2012/0015566, and further in view of Lieberman et al. USPAP 2015/0100658 OR Grace et al. USPAP 2015/0346729.
As per claims 4 and 17, Salmon discloses wherein the one or more sensors included in the trolling motor housing comprises at least a temperature sensor (p’s 44, 40, 30-34; fig’s 5, 3, 1; p’s 19-24, 7-11; ab; p’s 35-38, 25-29; fig’s 4 and 2) as per the discussion above incorporated herein and further:
Paragraph 19 of Salmon discloses:
[0019] As stated above, many fish finders and chart plotters today have GPS 
capability, and many fish finders having mapping capability.  A number of these 

allow for the connection of peripheral devices, such as GPS receivers, 
environmental sensors, and other accessories.  This data bus could use any one 
of several architectures including, but not limited to, NMEA 0183, NMEA 2000, 
Ethernet, or Controller Area Network (CAN).  Also, the peripheral devices could 
be hard-wired to the fish finder or connected via a wireless connection.

A temperature sensor on a boat is obvious and very well known to a person of ordinary skill in the art.  Both of the additional prior arts below disclose a plethora of sensors.
Salmon discloses all the limitations of the invention, however, arguendo, if Salmon is or might be interpreted such that it might not explicitly disclose a temperature sensor, then Lieberman (p’s 19-20, 93, 88, 111-112, 108, 18-26, 29-30, 83; fig’s 1, 3 and 7) OR Grace (p’s 34; claim 21; p’s 50, 63, 27 and 82; fig’s 3-7 and 9) discloses a temperature sensor.  If this interpretation is taken, then it would have been obvious to modify Salmon to include a temperature sensor such as that taught by Lieberman OR Grace in order to have sensors that detect one or more of air temperature, water temperature, water depth, barometric pressure, change in barometric pressure, wind direction, wind speed; and protective means that render the on-board system substantially weather proof and shock resistant (Lieberman, p19) or in order to have environmental sensors which may include a weather sensor, a temperature sensor, a water depth sensor, a temperature sensor, a water sensor, a water flow sensor, a barometric sensor, a wind sensor, a rain gage, a water quality sensor, an air quality sensor, and/or any other type of sensor for determining environmental conditions (Grace p34).

As per claims 5, 13 and 19, Salmon discloses wherein the main housing includes one or more sensors for generating marine data  (p’s 44, 40, 30-34; fig’s 5, 3, 1; p’s 20-24, 7-11; ab; p’s 35-38, 25-29; fig’s 4 and 2) as per the discussion above incorporated herein and further,
Salmon discloses via figure 3:

    PNG
    media_image3.png
    519
    347
    media_image3.png
    Greyscale


s 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon et al. USPAP 2012/0015566, and further in view of Lieberman et al. USPAP 2015/0100658 OR Grace et al. USPAP 2015/0346729.
As per claims 6 and 20, Salmon discloses wherein the one or more sensors included in the main housing comprises at least a wind sensor  (p’s 44, 40, 30-34; fig’s 5, 3, 1; p’s 19-24, 7-11; ab; p’s 35-38, 25-29; fig’s 4 and 2) as per the discussion above incorporated herein and further,
Figure 1 of Salmon discloses:

    PNG
    media_image1.png
    504
    676
    media_image1.png
    Greyscale




Salmon discloses all the limitations of the invention, however, arguendo, if Salmon is or might be interpreted such that it might not explicitly disclose a wind sensor, then Lieberman (p19, 111-112, 108, 18-26, 29-30, 83; fig’s 1, 3 and 7) OR Grace (p’s 34; claim 21; p’s 50 and 63; fig’s 3-7 and 9) discloses a wind sensor.  If this interpretation is taken, then it would have been obvious to modify Salmon to include a wind sensor such as that taught by Lieberman OR Grace in order to have sensors that detect one or more of air temperature, water temperature, water depth, barometric pressure, change in barometric pressure, wind direction, wind speed; and protective means that render the on-board system substantially weather proof and shock resistant (Lieberman, p19) or in order to have environmental sensors which may include a weather sensor, a temperature sensor, a water depth sensor, a temperature sensor, a water sensor, a water flow sensor, a barometric sensor, a wind sensor, a rain gage, a water quality sensor, an air quality sensor, and/or any other type of sensor for determining environmental conditions (Grace p34).

As per claims 7, 12 and 18, Salmon discloses wherein the wireless module comprises a short-range wireless communication module such that the wireless module is paired with a corresponding wireless module of the remote electronic device (p’s 44, 40, 30-34; fig’s 5, 3, 1; p’s 20-24, 7-11; ab; p’s 35-38, 25-29; fig’s 4 and 2) as per the discussion above incorporated herein and further,
Salmon discloses via figure 2:

    PNG
    media_image4.png
    505
    541
    media_image4.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clark et al. USPAP 2019/0064348 discloses a sonar transducer assembly is provided including a transducer configured to transmit one or more sonar beams into an underwater environment, a housing that holds the transducer, at least one electrical cable that enables electrical signals to be transmitted between the transducer and a computing device, and a conductive enclosure disposed around at least a portion of the transducer and electrically connected to a ground line of the electrical cable to create a shielded volume.  The conductive enclosure reduces an electromagnetic field 
within the shielded volume.

Powell, USP 6,160,764 discloses an electric trolling motor for propelling a boat and comprising an electric propulsion motor having a substantially cylindrical motor housing and an electric trolling motor end cap for mounting and protecting a transducer therein, the end cap comprising a body portion having a recess integrally formed therein for receiving a transducer in the recess and a transducer removably mounted in the recess, a bore formed in the end cap creating a passageway extending from the exterior of the end cap to the interior of the recess, and a releasable air pressure seal for obturating the passageway and retaining the transducer in the recess when the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street


	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667